ADDENDUM
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
The examiner agrees to drop the drawing objection if claim 14 is canceled.  
As for any arguments drawn to “a wire mesh that directly contacts each of the two opposed surfaces” or “the thickness of the screen is defined solely by the array of wires to maintain a predetermined gap size between the two opposed surfaces”.  The applicant is reading too much into these limitations.  The first limitation in question in its entirety, “a screen comprising an array of wires at least partially inserted between the two opposed surfaces to be joined by brazing such that a portion of the array of wires directly contacts each of the two opposed surfaces” is being interpreted as the brazing results “in a portion of the array of wires directly contacts each of the two opposed surfaces”.  The examiner suggests appropriately using commas or rewording the limitation to state that the direct contact is specifically prior to brazing in order to make this argument commensurate with the scope of the claim.  As for defining of “a” thickness, this is relative at best and does not exclude a thickness of brazing material outside of this or a foil like in claim 7.  In other words how one chooses to define “a” thickness of the brazing apparatus is based on one’s point of view and thus one can choose to define a thickness of the brazing apparatus by the wires alone, the brazing material, or both.  
In response to any arguments drawn to functionally language, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim 
The applicant argues, “One may be able to arbitrarily choose any two points on the prior art apparatus to define a thickness, but the thickness on Applicant's brazing apparatus is clearly defined by its ability to maintain a predetermined gap size between the two opposed surfaces (two defined points).”  However, the applicant offers no reason why the prior art brazing foil does not accomplish this.  Note that wires of the prior art apparatus do not melt like those of the applicant and thus also intrinsically limit the smallest gap size to the thickness of the wires depending upon how it is used.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As for the arguments against Li, the claimed apparatus does not include the opposed surfaces because they are material worked upon and there is no reason why the prior art apparatus based on Li is not capable of being placed between opposing surfaces and resulting in the direct contact after brazing.  Note that making the claims commensurate with the scope of the arguments would make this line of rejections moot.     
In response to applicant's argument that Hurley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one would appreciate that regardless of where the heating means is used the method of applying heat is relevant to any use.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735